Citation Nr: 0203325	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  01-04 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois.  


THE ISSUE

Entitlement to nonservice-connected VA burial benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel




INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.  He died in October 1998.  The appellant is his 
daughter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision by a Department of Veterans Affairs 
(VA) Regional Office (RO).  A Travel Board hearing before the 
undersigned was held at the Chicago RO in December 2001.


FINDING OF FACT

At the time of his death in October 1998, the veteran was not 
in receipt of nonservice-connected pension benefits or 
service-connected disability benefits; did not have a claim 
for compensation or pension pending; and was not hospitalized 
at a VA facility or in transit thereto or from for the 
purpose of examination, treatment or care.  


CONCLUSION OF LAW

The criteria for establishing entitlement to nonservice-
connected VA burial benefits are not met.  38 U.S.C.A. §§ 
2302, 2303 (West 1991 & Supp. 2001); 38 C.F.R. § 3.1600 
(2001). 





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, was enacted.  Implementing 
regulations have been published.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, given that the facts are 
essentially not in dispute, no assistance to the appellant is 
indicated.  Furthermore, she has been amply advised, 
(including in the statement of the case issued in April 2001) 
of the requirements for establishing entitlement to the 
benefit sought, and of what the evidence shows.  She is not 
prejudiced by the Board's review of the claim based on the 
current record.  

Factual Background

In the appellant's application for burial benefits received 
in August 2000, she indicated that she was not claiming the 
cause of the veteran's death was service connected.  

The veteran's original claims file could not be located and a 
rebuilt file has been constructed.  The record shows that 
when he died, the veteran did not have any disability that 
was service-connected, and was not receiving VA pension 
benefits.  He did not have a pending claim for service 
connection or pension.  A computer printout shows that 
sometime in the past he apparently had been found to have 
nonservice-connected disabilities that were totally 
disabling, and that some sort of payment was terminated in 
May 1996.  

May 2001 statements by the appellant assert that the veteran 
received "VA medical and financial benefits" in 1989.  In 
1992, he was enrolled in a VA residential care facility.  In 
1995 he was placed in a state approved nursing home.  In 
1995, the veteran's then guardian requested that VA benefits 
be discontinued "since Social Security and Public Aid were 
sufficient."  

The appellant testified at a Travel Board hearing before the 
undersigned in December 2001 that the veteran had received VA 
benefits for approximately eight years.  It was asserted that 
a computer printout indicated that the veteran had received a 
nonservice-connected pension.  The veteran was in a nursing 
home at the time of his death.  The appellant indicated that 
she would search a storage area for pertinent papers of the 
veteran and would submit them if found.  No further records 
were submitted.

Applicable Law and Analysis

It is not claimed or shown that the veteran's cause of death 
was service-connected.  If a veteran's death is not service-
connected, an amount may be paid toward the veteran's funeral 
and burial expenses including the cost of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 
3.1600(b).  Entitlement to payment of nonservice-connected 
burial expenses may be established by showing: 1) at the time 
of death the veteran was in receipt of pension or 
compensation; or 2) the veteran had an original or reopened 
compensation or pension claim pending at the time of death 
and there was sufficient evidence of record on the date of 
the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death; or 3) the deceased was a veteran of any war 
or was discharged or released from active service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State).  38 U.S.C.A. § 2302(a); 38 C.F.R. § 
3.1600(b).

Burial benefits are also payable if a veteran dies from 
nonservice-connected causes while in a facility described by 
law.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  For 
burial allowance purposes, the term "hospitalized by VA" 
means admission to a VA facility for hospital, nursing home, 
or domiciliary care; admission (transfer) to a non-VA 
facility for hospital care under the authority of 38 U.S.C. § 
1703 (pertaining to non-VA facilities which have contracted 
with VA to furnish hospital care or medical services); 
admission (transfer) to a nursing home for nursing home care 
at the expense of the United States; or admission (transfer) 
to a State nursing home for nursing home care with respect to 
which payment is authorized under law.  38 C.F.R. § 
2303(a)(2); 38 C.F.R. § 3.1600(c).  The term "VA facility" 
means facilities over which VA has direct jurisdiction; 
government facilities for which VA contracts; and public or 
private facilities at which VA provides recreational 
activities for patients.  38 U.S.C.A. §  1701(3).  When a 
veteran dies enroute while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for the purpose of examination, treatment, or care, burial, 
funeral, plot, interment, and transportation expenses will be 
allowed as though death occurred while properly hospitalized 
by VA.  38 C.F.R. § 3.1605.

The appellant does not contend, and the record does not show, 
that any of the above-listed alternative criteria for 
establishing entitlement to nonservice-connected VA burial 
benefits are met.  The appellant asserts that the veteran had 
received VA pension at one time, but that such pension was 
voluntarily discontinued prior to his death.  While the 
record reflects that this may have been so, such fact would 
not satisfy the legal criteria for the benefit sought, i.e. 
the veteran had to be receiving or have a claim pending for 
pension at the time of his death.  She argues that the 
veteran was being maintained at a state facility.  However, 
it is neither alleged nor shown that payment for such nursing 
care was authorized by law.  Finally, she argues that she is 
entitled to burial benefits since the veteran had served his 
country honorably.  This is essentially an argument based on 
the principles of equity.  While there is no question that 
the veteran served honorably, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38  U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994). 

In short, the facts in this case are not substantially in 
dispute, and it is the law that controls the disposition of 
the claim.  Accordingly, the claim must be denied as lacking 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected VA burial benefits is 
denied.  



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

